Exhibit 10.2

 

Vaxart, Inc.
Stock Option Grant Notice
(2019 Equity Incentive Plan)

 

Vaxart, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this stock option grant notice
(this “Stock Option Grant Notice”), in the Option Agreement (the “Agreement”),
the Plan and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein but defined in the Plan or the Agreement will have the same definitions
as in the Plan or the Agreement. If there is any conflict between the terms
herein and the Plan, the terms of the Plan will control.

 

 

Optionholder:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Shares Subject to Option:

 

 

Exercise Price (Per Share):

$

 

Total Exercise Price:

$

 

Expiration Date:

 

 

Type of Grant:     ☐ Incentive Stock Option1      ☐ Nonstatutory Stock Option

 

Exercise Schedule:     Same as Vesting Schedule

 

Vesting Schedule:

[___________________]

 

Payment:      By one or a combination of the following items (described in the
Agreement):

 

☐      By cash, check, bank draft, wire transfer or money order payable to the
Company

☐     Pursuant to a Regulation T Program if the shares are publicly traded

☐     By delivery of already-owned shares if the shares are publicly traded

 

☐

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to all of the terms and conditions set forth in, this
Stock Option Grant Notice, the Agreement and the Plan. Optionholder acknowledges
and agrees that this Stock Option Grant Notice and the Agreement may not be
modified, amended or revised except as provided in the Plan. Optionholder
further acknowledges that as of the Date of Grant, this Stock Option Grant
Notice, the Agreement, and the Plan set forth the entire understanding between
Optionholder and the Company regarding this option award and supersede all prior
oral and written agreements, promises and/or representations on that subject
with the exception of (i) options previously granted and delivered to
Optionholder, (ii) any compensation recovery policy that is adopted by the
Company or is otherwise required by applicable law and (iii) any written
employment or severance arrangement that would provide for vesting acceleration
of this option upon the terms and conditions set forth therein.

 

 

 

 

                                                                               
                                 

[1] If this is an Incentive Stock Option, it (plus other outstanding Incentive
Stock Options) cannot be first exercisable for more than $100,000 in value
(measured by exercise price) in any calendar year.  Any excess over $100,000 is
a Nonstatutory Stock Option.

 

--------------------------------------------------------------------------------

 

 

By accepting this option, Optionholder consents to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

Vaxart, Inc.

By:                                                                            
                                                     

Name:                                                                          
                                                  

Title:                                                                          
                                                    

Date:                                                                          
                                                    

 «Optionholder»

 

 

                                                                               
               

Signature

 

Date:                                                                          
                                          

 

 

Attachments: Agreement, 2019 Equity Incentive Plan, and Notice of Exercise

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment I

 

Vaxart, Inc.

2019 Equity Incentive Plan

Option Agreement

(Incentive Stock Option or Nonstatutory Stock Option)

 

Pursuant to your Stock Option Grant Notice (“Stock Option Grant Notice”) and
this Option Agreement (this “Agreement”), Vaxart, Inc. (the “Company”) has
granted you an option under its 2019 Equity Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Stock Option Grant Notice at the exercise price indicated in your Stock Option
Grant Notice. The option is granted to you effective as of the date of grant set
forth in the Stock Option Grant Notice (the “Date of Grant”). If there is any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
will control. Capitalized terms not explicitly defined in this Agreement or in
the Stock Option Grant Notice but defined in the Plan will have the same
definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Stock Option
Grant Notice and the Plan, are as follows:

 

1.     Vesting. Your option will vest as provided in your Stock Option Grant
Notice. Vesting will cease upon the termination of your Continuous Service, as
described in Section 8 below.

 

2.     Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share in your Stock Option
Grant Notice will be adjusted for Capitalization Adjustments.

 

3.     Exercise Restriction for Non-Exempt Employees. If you are an Employee
eligible for overtime compensation under the U.S. Fair Labor Standards Act of
1938, as amended (that is, a “Non-Exempt Employee”), and except as otherwise
provided in the Plan, you may not exercise your option until you have completed
at least six (6) months of Continuous Service measured from the Date of Grant,
even if you have already been an employee for more than six (6) months.
Consistent with the provisions of the U.S. Worker Economic Opportunity Act, you
may exercise your option as to any vested portion prior to such six (6) month
anniversary in the case of (i) your death or disability, (ii) a Corporate
Transaction in which your option is not assumed, continued or substituted, (iii)
a Change in Control or (iv) your termination of Continuous Service on your
“retirement” (as defined in the Company’s benefit plans).

 

4.     Incentive Stock Option Limitation. If your option is an Incentive Stock
Option, then, to the extent that the aggregate Fair Market Value (determined at
the Date of Grant) of the shares of Common Stock with respect to which your
option plus all other Incentive Stock Options you hold are exercisable for the
first time by you during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), your option(s)
or portions thereof that exceed such limit (according to the order in which they
were granted) will be treated as Nonstatutory Stock Options.

 

5.     Method of Payment. You must pay the full amount of the exercise price for
the shares you wish to exercise. You may pay the exercise price in cash or by
check, bank draft, wire transfer or money order payable to the Company or in any
other manner permitted by your Stock Option Grant Notice, which may include one
or more of the following:

 

1

--------------------------------------------------------------------------------

 

 

(a)     Provided that at the time of exercise the Common Stock is publicly
traded, pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds. This manner of payment is also known as a “broker-assisted
exercise,” “same day sale,” or “sell to cover.”

 

(b)     Provided that at the time of exercise the Common Stock is publicly
traded, by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and whose Fair Market Value is equal
to the aggregate exercise price on the date of exercise. “Delivery” for these
purposes, in the sole discretion of the Company at the time you exercise your
option, will include delivery to the Company of your attestation of ownership of
such shares of Common Stock in a form approved by the Company. You may not
exercise your option by delivery to the Company of Common Stock if doing so
would violate the provisions of any law, regulation or agreement restricting the
redemption of the Company’s stock.

 

6.     Whole Shares. You may exercise your option only for whole shares of
Common Stock.

 

7.     Compliance. In no event may you exercise your option unless the shares of
Common Stock issuable upon exercise are then registered under the Securities Act
or, if not registered, the Company has determined that your exercise and the
issuance of the shares would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with all other
applicable laws and regulations governing your option, including any U.S. state,
federal and local laws, and you may not exercise your option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations (including any restrictions on exercise required for compliance
with Treas. Reg. 1.401(k)-1(d)(3), if applicable).

 

8.     Term. You may not exercise your option before the Date of Grant or after
the expiration of the option’s term. The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

 

(a)     immediately upon the termination of your Continuous Service for Cause;

 

(b)     three (3) months after the termination of your Continuous Service for
any reason other than Cause, your Disability, or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three-month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Compliance,” your option
will not expire until the earlier of the Expiration Date or until it has been
exercisable for an aggregate period of three (3) months after the termination of
your Continuous Service; provided further, that if (i) you are a Non-Exempt
Employee, (ii) your Continuous Service terminates within six (6) months after
the Date of Grant, and (iii) you have vested in a portion of your option at the
time of your termination of Continuous Service, your option will not expire
until the earlier of (x) the later of (A) the date that is seven (7) months
after the Date of Grant, and (B) the date that is three (3) months after the
termination of your Continuous Service, and (y) the Expiration Date;

 

(c)     twelve (12) months after the termination of your Continuous Service due
to your Disability (except as otherwise provided in Section 8(d) below);

 

2

--------------------------------------------------------------------------------

 

 

(d)     eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

 

(e)     the Expiration Date indicated in your Stock Option Grant Notice; and

 

(f)     the day before the tenth (10th) anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the U.S.
federal income tax advantages associated with an Incentive Stock Option, the
Code requires that at all times beginning on the Date of Grant and ending on the
day three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

 

For purposes of your option, your Continuous Service will be considered
terminated (regardless of the reason of termination, whether or not later found
to be invalid or in breach of employment or other laws or rules in the
jurisdiction where you are providing services or the terms of your employment or
service agreement, if any) effective as of the date that you cease to actively
provide services to the Company or any Affiliate and will not be extended by any
notice period (e.g., employment or service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where you are employed or providing
services or the terms of your employment or service agreement, if any). The
Board shall have exclusive discretion to determine when you are no longer
actively employed or providing services for purposes of the Plan (including
whether you still may be considered to be providing services while on a leave of
absence).

 

9.     Exercise.

 

(a)     You may exercise the vested portion of your option during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable Tax-Related Items
(as defined in Section 11 below) to the Company’s Secretary, stock plan
administrator, or such other person as the Company may designate, together with
such additional documents as the Company may then require.

 

(b)     By exercising your option you agree that, as a condition to any exercise
of your option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any Tax-Related Items.

 

(c)     If your option is an Incentive Stock Option, by exercising your option
you agree that you will notify the Company in writing within fifteen (15) days
after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
Date of Grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

 

3

--------------------------------------------------------------------------------

 

 

(d)     By exercising your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to any shares of Common Stock or other securities of the Company
held by you, for a period of one hundred eighty (180) days following the
effective date of a registration statement of the Company filed under the
Securities Act (the “Lock-Up Period”); provided, however, that nothing contained
in this section will prevent the exercise of a repurchase option, if any, in
favor of the Company during the Lock-Up Period. You further agree to execute and
deliver such other agreements as may be reasonably requested by the Company or
the underwriters that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to your shares of
Common Stock until the end of such period. You also agree that any transferee of
any shares of Common Stock (or other securities) of the Company held by you will
be bound by this Section 9(d). The underwriters of the Company’s stock are
intended third party beneficiaries of this Section 9(d) and will have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.

 

10.     Transferability. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

 

(a)     Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable U.S. state law) while the option is held in the trust. You
and the trustee must enter into transfer and other agreements required by the
Company.

 

(b)     Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

 

(c)     Beneficiary Designation. Upon receiving written permission from the
Board or its duly authorized designee, you may, by delivering written notice to
the Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate or your legal heirs
will be entitled to exercise this option and receive, on behalf of your estate,
the Common Stock or other consideration resulting from such exercise.

 

4

--------------------------------------------------------------------------------

 

 

11.     Responsibility for Taxes.

 

(a)     You acknowledge that, regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Company or the Employer, if any. You further
acknowledge that the Company and the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of your option, including, but not limited to, the grant, vesting or
exercise of your option, the subsequent sale of shares of Common Stock acquired
pursuant to such exercise and the issuance of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of your option to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. You acknowledge and agree that you
will not make any claim against the Company, or any of its Officers, Directors,
Employees or Affiliates for Tax-Related Items arising from your option. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option. Further, if you are subject to Tax-Related Items in more than
one jurisdiction, you acknowledge that the Company and/or the Employer may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

(b)     Prior to the relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by:
(i) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, (ii) withholding from the proceeds of the sale of
shares of Common Stock acquired at exercise of your option and sold either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization without further consent); and/or
(iii) if this option is a Nonstatutory Stock Option, withholding a number of
shares of Common Stock that are otherwise deliverable to you upon exercise.

 

(c)     Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
a number of shares of Common Stock, for tax purposes, you are deemed to have
been issued the full number of shares of Common Stock, notwithstanding that a
number of the shares of Common Stock is held back solely for the purpose of
paying the Tax-Related Items.

 

(d)     You agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. You acknowledge and agree that the
Company may refuse to honor the exercise and refuse to issue or deliver the
shares of Common Stock, or the proceeds of the sale of the shares of Common
Stock, if you fail to comply with your obligations in connection with the
Tax-Related Items.

 

5

--------------------------------------------------------------------------------

 

 

12.     Nature of Grant. In accepting your option, you acknowledge, understand
and agree that:

 

(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted under the Plan;

 

(b)     the grant of this option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
options (whether on the same or different terms), or benefits in lieu of
options, even if options have been granted in the past;

 

(c)     all decisions with respect to future options or other grants, if any,
will be at the sole discretion of the Company;

 

(d)     you are voluntarily participating in the Plan;

 

(e)     this option and the shares of Common Stock subject to this option, and
the income and value of same, are not intended to replace any pension rights or
compensation;

 

(f)     the future value of the shares of Common Stock underlying the option is
unknown, indeterminable, and cannot be predicted with certainty;

 

(g)     if the underlying shares of Common Stock do not increase in value, the
option will have no value;

 

(h)     if you exercise the option and acquire shares of Common Stock, the value
of such shares of Common Stock may increase or decrease in value, even below the
exercise price

 

(i)     no claim or entitlement to compensation or damages shall arise from
forfeiture of this option resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or
rendering services or the terms of your employment or service agreement, if
any), and in consideration of the grant of this option, you irrevocably agree
not to institute any claim against the Company or any Affiliate,

 

(j)     unless otherwise provided in the Plan or by the Company in its
discretion, the option and the benefits evidenced by this Agreement do not
create any entitlement to have the option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of Common
Stock; and

 

(k)     unless otherwise agreed with the Company, this option and any shares of
Common Stock acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of an Affiliate.

 

13.     No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
your participation in the Plan, or your acquisition or sale of the underlying
shares of Common Stock. You are hereby advised to consult with your own personal
tax, legal and financial advisors regarding your participation in the Plan
before taking any action related to the Plan.

 

14.     Right of Repurchase. The Company will have the right to repurchase all
of the shares of Common Stock you acquire pursuant to the exercise of your
option upon termination of your Continuous Service for Cause. Such repurchase
will be at the exercise price you paid to acquire the shares and will be
effected pursuant to such other terms and conditions, and at such time, as the
Company will determine.

 

6

--------------------------------------------------------------------------------

 

 

15.     Option not a Service Contract. Your option is not an employment or
service contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the
Employer, or of the Employer to continue your employment. In addition, nothing
in your option will obligate the Company or an Affiliate, their respective
stockholders, boards of directors, officers or employees to continue any
relationship that you might have as a Director or Consultant for the Company or
an Affiliate. Finally, the grant of the option shall not be interpreted as
forming an employment or service contract with the Company.

 

16.     Notices. Any notices provided for in your option or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company. The Company
may, in its sole discretion, decide to deliver any documents related to
participation in the Plan and this option by electronic means or to request your
consent to participate in the Plan by electronic means. By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

17.     Governing Plan Document. Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The U.S. Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
resignation for “good reason,” or for a “constructive termination” or any
similar term under any plan of or agreement with the Company.

 

18.     Other Documents. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

19.     Voting Rights. You will not have voting or any other rights as a
shareholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you. Upon such issuance, you will
obtain full voting and other rights as a shareholder of the Company. Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

 

20.     Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

7

--------------------------------------------------------------------------------

 

 

21.     Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you
may be subject to insider trading restrictions and/or market abuse laws, which
may affect your ability to acquire or sell the shares of Common Stock or rights
to the shares of Common Stock under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws). Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

 

22.     Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

23.     Governing Law/Venue. The interpretation, performance and enforcement of
this Agreement will be governed by the law of the State of Delaware without
regard to that state’s conflicts of laws rules. For purposes of any action,
lawsuit or other proceedings brought to enforce this Agreement, including its
Exhibit, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts within Santa Clara
County, State of California, and no other courts, where this grant is made
and/or to be performed.

 

24.     Miscellaneous.

 

(a)     The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b)     You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

 

(c)     You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

 

(d)     All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

*     *     *

 

This Agreement will be deemed to be signed by you upon the signing by you or
otherwise by your acceptance of the Grant Notice to which it is attached.

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

Attachment II

 

2019 Equity Incentive Plan

 

 

 

 

--------------------------------------------------------------------------------

 

 

Attachment III

 

NOTICE OF EXERCISE

 

Vaxart, Inc.

290 Utah Ave, Suite 200

South San Francisco, CA 94080

Date of Exercise: _________________________

 

This constitutes notice to Vaxart, Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”) for the exercise price set forth below.

 

Type of option (check one):

Incentive

☐

 

Nonstatutory

☐

 

Stock option dated:

______________________________________

 

____________________________________

 

Number of Shares as to which option is exercised:

______________________________________

 

____________________________________

 

Certificates to be issued in name of:

______________________________________

 

____________________________________

 

Total exercise price:

$_____________________________________

 

$___________________________________

 

Cash payment delivered herewith:

$_____________________________________

 

$___________________________________

 

Regulation T Program (cashless exercise1):

$_____________________________________

 

$___________________________________

 

Value of Shares delivered herewith2:

$_____________________________________

 

$___________________________________

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Vaxart, Inc. 2019 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to this option, and (iii) if
this exercise relates to an incentive stock option, to notify you in writing
within fifteen (15) days after the date of any disposition of any of the Shares
issued upon exercise of this option that occurs within two (2) years after the
date of grant of this option or within one (1) year after such Shares are issued
upon exercise of this option.

 

 

                                                                               
                  

 

1 Shares must meet the public trading requirements set forth in the option
agreement.

 

2 Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests. Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.

 

 

 

--------------------------------------------------------------------------------

 

 

I further agree that, if required by the Company (or a representative of the
underwriters) in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, I will not
sell, dispose of, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale with respect to any shares of Common Stock or other
securities of the Company for a period of one hundred eighty (180) days
following the effective date of a registration statement of the Company filed
under the Securities Act (or such longer period as the underwriters or the
Company will request to facilitate compliance with FINRA Rule 2241 or any
successor or similar rule or regulation) (the “Lock-Up Period”). I further agree
to execute and deliver such other agreements as may be reasonably requested by
the Company or the underwriters that are consistent with the foregoing or that
are necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.

 

 

 

 

Very truly yours,

 

                                                                               
        
Signature

 

                                                                               
         

Print Name

 

Address of Record:

 

                                                                               
         

 

                                                                               
        

 

Email Address:                                                               

 

 

 